DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Drawings
There are no objections or rejections to the drawings.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 10 and 14 includes the recitation “tope”. This is believed to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “removing the cap layer to form a protective cap on the spacer”.  It is unclear what is meant by removing the cap layer to form a protective cap. One reasonable interpretation is that the entire cap layer is removed during this step. Another reasonable interpretation is that only a portion of the cap layer is removed during this step. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 6 depend from rejected claim 5, include all limitations of claim 5 and therefore are rejected for the same reason. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 5, 7-11, 14-15 and 18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application Publication No 2020/0381615) hereinafter referred to as Liu. 
Per Claim 1 Liu discloses (see figure 6) a method for fabricating a semiconductor device, comprising
forming a magnetic tunneling junction (MTJ) (46, 48 and 50) on a substrate (12); 
forming a spacer (82) adjacent to the MTJ; and 
forming a protective cap (92) on the MTJ and the spacer.
Per Claim 2 Liu discloses (see figure 6) the method of claim 1 including 
forming a first inter-metal dielectric (IMD) layer (24) on the substrate and a first metal interconnection (26) in the first IMD layer; 
forming the MTJ (46, 48 and 50) and a top electrode (52) on the first metal interconnection; 
forming the spacer (82) adjacent to the MTJ and the top electrode; (as shown in figure 1)
forming a second IMD layer (including 72 and 80) around the spacer; 
forming a cap layer (92) on the top electrode, the spacer, and the second IMD layer; 
patterning the cap layer to form the protective cap (92) on the top electrode (52) and the spacer (68); [0022]
forming a third IMD layer (86) on the protective cap (92); and 
forming a second metal interconnection (94) in the third IMD layer (86) and the second IMD layer (including 72 and 80) for connecting the MTJ (as in figure 1)
Per Claim 5 Liu discloses (see figure 6) the method of claim 1 including 
forming a first inter-metal dielectric (IMD) layer (24) on the substrate and a first metal interconnection (26) in the first IMD layer; 
forming the MTJ (46, 48 and 50) on the first metal interconnection; 
forming the spacer (82) adjacent to the MTJ; (as shown in figure 1)
forming a cap layer (92) on the MTJ, the spacer, and the first IMD layer; 
removing the cap layer to form the protective cap (92) on the spacer (68); [0022]
forming a second IMD layer (including 72 and 80) around the spacer; 
forming a third IMD layer (86) on the protective cap (92); and 
forming a second metal interconnection (94) in the third IMD layer (86) and the second IMD layer (including 72 and 80) for connecting the MTJ (as in figure 1)
Per Claim 7 Liu discloses (see figure 6) the method of claim 1 including where a bottom surface of the spacer (82) is lower than a bottom surface of the MTJ (46, 48 and 50) (as in fig. 6)
Per Claim 9 Liu discloses (see figure 6) a semiconductor device, comprising
a magnetic tunneling junction (MTJ) (46, 48 and 50) on a substrate (12); 
a top electrode (52) on the MTJ; and 
a protective cap (92/94) on the top electrode.
Per Claim 10 Liu discloses (see figure 6) the method of claim 9 including a spacer (82) adjacent to the MTJ and the top electrode, wherein the protective cap is on the top electrode and the spacer.
Per Claim 11 Liu discloses (see figure 6) the method of claim 10 including a first inter-metal dielectric (IMD) layer (86) around the spacer; a stop layer (80) on the first IMD layer; a second IMD layer (72) on the stop layer; and a metal interconnection (94) in the second IMD layer, the stop layer, and the first IMD layer and connected to the top electrode.  (as in fig. 6)
Per Claim 14 Liu discloses (see figure 6) a semiconductor device, comprising
a magnetic tunneling junction (MTJ) (46, 48 and 50) on a substrate (12); 
a top electrode (52) on the MTJ; and 
a spacer adjacent (82) to the MTJ and the MTJ and the top electrode; and 
a protective cap (92/94) on the top electrode and the spacer.
Per Claim 15 Liu discloses (see figure 6) the method of claim 14 including a first inter-metal dielectric (IMD) layer (86) around the spacer; a stop layer (80) on the first IMD layer; a second IMD layer (72) on the stop layer; and a metal interconnection (94) in the second IMD layer, the stop layer, and the first IMD layer and connected to the top electrode.  (as in fig. 6)
Per Claim 18 Liu discloses (see figure 6) the method of claim 14 including where the protective cap comprises metal.  ((94), see [0022])

Allowable Subject Matter
Claims 3-4, 8, 12-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894